Case 1:19-cv-01360-RGA Document 85 Filed 08/02/21 Page 1 of 2 PageID #: 2406




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

SYNKLOUD TECHNOLOGIES, LLC,

                           Plaintiff,

            v.                                          C.A. No. 1:19-cv-01360-RGA
                                                        (Consolidated – Lead Case)
HP INC.,

                           Defendant.

MICROSOFT CORPORATION,

                           Plaintiff,

            v.                                          C.A. No. 1:20-cv-00007-RGA

SYNKLOUD TECHNOLOGIES, LLC,

                           Defendant.


           JOINT MOTION REQUESTING CLAIM CONSTRUCTION HEARING

       Pursuant to Paragraph 9 of the Court’s Scheduling Order (D.I. 44), SynKloud

Technologies, LLC (“SynKloud”), HP Inc. (“HP”) and Microsoft Corporation (“Microsoft”)

(collectively, the “parties”), respectfully submit this joint motion requesting the hearing on claim

construction that is scheduled for August 30, 2021 at 9:00 am. The parties jointly state as

follows:

       1.        In accordance with the Scheduling Order, the parties have completed their claim

                 construction submissions and filed their joint claim construction brief on July 30,

                 2021.

       2.        The parties request that each side be allocated 45 minutes of time to present its

                 arguments, for a total of 1.5 hours.



                                                  -1-
Case 1:19-cv-01360-RGA Document 85 Filed 08/02/21 Page 2 of 2 PageID #: 2407




Dated: July 30, 2021                     Respectfully submitted,



RICHARDS, LAYTON & FINGER, PA                DEVLIN LAW FIRM LLC

/s/ Kelly Farnan                         /s/ Timothy Devlin
Kelly Farnan                             Timothy Devlin (No. 4241)
Travis S. Hunter                         1526 Gilpin Avenue
Valerie A. Caras                         Wilmington, DE 19806
920 N. King Street                       (302) 449-9010
Wilmington, DE 19801                     tdevlin@devlinlawfirm.com
(302) 651-7700
Farnan@RLF.com                           Deepali Brahmbhatt
Hunter@RLF.com                           3120 Scott Blvd #13
Caras@RLF.com                            Santa Clara, CA 95054
                                         (650) 254-9805
OF COUNSEL:                              dbrahmbhatt@devlinlawfirm.com
Richard A. Cederoth
SIDLEY AUSTIN LLP                        Attorneys for SynKloud Technologies, LLC
One South Dearborn
Chicago, IL 60603
(312) 853-7000
rcederoth@sidley.com

Ching-Lee Fukuda
Ketan V. Patel
SIDLEY AUSTIN LLP
787 Seventh Avenue
New York, NY 10019
(212) 839-5300
clfukuda@sidley
ketan.patel@sidley.com
SidleySynKloudTeam@sidley.com

Attorneys for HP Inc.
and Microsoft Corporation




IT IS SO ORDERED this _____       August
                        2 day of _____________, 2021

                                                    /s/ Richard G. Andrews
                                                   ____________________________
                                                   The Honorable Richard Andrews
                                                   United States District Judge

                                       -2-
